[Cite as State v. Payne, 2018-Ohio-220.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      :        CASE NO. CA2017-06-083

                                                 :               DECISION
  - vs -                                                          1/22/2018
                                                 :

LEWIS A. PAYNE,                                  :

        Defendant-Appellant.                     :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2017-01-0128



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, OH 45011-6057, for plaintiff-
appellee

Mary K. Martin, 4660 Duke Drive, Suite 101, Mason, Ohio 45040, for defendant-appellant



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal, the transcript

of the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, and upon the brief filed by appellant's counsel.

        {¶2}     Counsel for defendant-appellant, Lewis Payne, has filed a brief with this court

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates
                                                                       Butler CA20167-06-083

that a careful review of the record from the proceedings below fails to disclose any errors

by the trial court prejudicial to the rights of appellant upon which an assignment of error may

be predicated; (2) lists two potential errors "that might arguably support the appeal," Anders,

at 744, 87 S.Ct. at 1400; (3) requests that this court review the record independently to

determine whether the proceedings are free from prejudicial error and without infringement

of appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       S. POWELL, P.J., RINGLAND and HENDRICKSON, JJ., concur.